Rudkin, C. J.
This is an appeal from the judgment and sentence of the court below,- convicting the appellant of the crime of living with and accepting the earnings of a common prostitute. Insufficiency of the evidence to justify the verdict is the only error assigned. The appellant first contends that there is no evidence in the record tending to show that he is a male person, and secondly, that there is no sufficient *163evidence that he accepted the earnings of the prostitute in question, whose character and calling are admitted. These assignments are wholly without merit. Conceding that it was incumbent on the state to prove that the appellant was a male person, and that there is no direct evidence in the record to that effect, the fact remains that the appellant appeared before the jury, and responded repeatedly to masculine pronouns addressed to him during the trial, without objection or protest. Any bystander might have téstified that the appellant was a male person from his appearance only, and the jury might properly draw, the same inference. The sex of the appellant was not made an issue during the trial, but was accepted by all parties concerned as a conceded fact, and under such circumstances the question will not receive serious consideration here. Lewis v. People, 37 Mich. 517.
It is next contended that there is no evidence tending to show that the appellant accepted any earnings of the prostitute ; but if confessions and admissions go for. aught in a court of justice, there is ample testimony on that point also. Aside from this, there was abundant evidence that the appellant has lived with this same prostitute for a number of years, at different points, and has no other visible means of support.
The judgment is affirmed;
Fullerton, Gose, Mount, and Parker, JJ., concur.